Citation Nr: 1709001	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in from August 1987 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the record.  In March 2016, the Board remanded the appeal to the RO for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal and the nature of this claim, the Board finds that it is necessary to remand this claim once again. 

The Board finds that the April 2016 VA medical opinion is inadequate, and that a new medical opinion should be obtained.  The April 2016 VA medical opinion was drafted upon review of the Veteran's available records, and concluded that the Veteran's back disability was less likely than not incurred in or caused by the Veteran's claimed in-service injury.  In providing this opinion, the VA opinion giver did not take into account the Veteran's testimony at the January 2016 hearing, particularly that he injured his back lifting an acetylene tank in service, or his military occupational specialty of metal worker.  She, however, only noted that the Veteran's positon at the U.S. Post Office required "lots of bending," inferring a possible intercurrent cause of the Veteran's back disability notwithstanding the Veteran's other statements regarding his treatment and the history of his symptoms.  

The Veteran provided a January 2016 statement from Dr. L.F., wherein he stated that it was "possible" that the Veteran's 1991 in-service back injury was the "initiating event" for his low back disability.  However, phrases such as it is possible, may well be, may or may not, and could not rule out are too speculative, and thus are insufficient for the Board to make a decision upon.  The June 2016 disability benefits questionnaire by Dr. R.D. concluded that the Veteran's low back disability was more likely than not incurred and aggravated by his service.  However, this opinion is insufficient as it did not provide any rationale or bases used in reaching this conclusion.  As such, this examination is also insufficient. 

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with the opportunity to submit additional records in support of his claim of service connection for a low back disability. 

2. Please obtain any VA treatment records since the Veteran's separation from service that have not already been associated with the claims file.

3. Please arrange for the Veteran's claims file to be given to a qualified examiner for an addendum opinion.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner is requested to specifically address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is related to service.  In providing an opinion, the examiner should consider the Veteran's assertions of back pain since service, his military occupational specialty of metal worker, and his testimony that he did not seek medical treatment for many years after service because he did not have insurance.  

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4.  Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

